Citation Nr: 1014968	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-01 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right ankle disability, to include Achilles 
tendinitis and status post right Achilles repair with Murphy 
calcaneal osteotomy.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability, to include degenerative 
changes, status post arthrotomy/exploratory surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1967.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In January 2010 the Veteran appeared and testified at the RO 
in Albuquerque, New Mexico before the undersigned Veterans 
Law Judge, who was designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was last provided a VA Compensation and Pension 
joints examination in May 2007.  December 2009 and January 
2010 private treatment records note that the Veteran has been 
having issues whereby anything other than a slow walk would 
cause some difficulty.  The examiner put him on eccentric 
stretching exercises for his pain.  However, the examiner did 
not apparently engage in any range of motion testing or cover 
other pertinent rating criteria.  During the Veteran's 
January 2010 hearing, he testified that his ankle and 
Achilles pain were getting worse.  He was not able to run or 
jog and cannot use a treadmill or any kind of mechanical 
device to exercise.  The Veteran cannot engage in too many 
repetitions of his exercises because he experiences pain and 
irritation.  He also testified that for the prior four months 
he had been experiencing pain to the inside of his knee and 
he has to be careful of it because the knee sometimes gives 
out.  In addition, if the Veteran sits too long, his knee 
starts getting tight and he has to stretch it out.  On 
prolonged walking and standing he experiences locking and 
giving way. 

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2009).  Given the Veteran's 
contentions and testimony of worsening, the private treatment 
records that show continuing/worsening problems without 
adequate rating criteria and that fact the May 2007 joints 
examination report is nearly three years old, the Board finds 
that a contemporaneous and thorough VA joints examination 
should be conducted.  This examination is to determine the 
current severity of the Veteran's right ankle disability and 
his right knee disability.  Such examination and opinion 
would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints 
examination to determine the current 
nature and severity of his service-
connected right ankle disability and right 
knee disability.  The claims file should 
be made available for the examiner to 
review, and the examination report must 
indicate that this was accomplished.  The 
examiner should describe all symptoms 
including pain or weakness and functional 
impairment, if present.  The examination 
of the right ankle and right knee should 
include all necessary testing, 
specifically range of motion studies.  
Based on objective demonstration of 
repetitive motion of the right ankle and 
right knee, the examiner should determine 
whether there is weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to such factors.  Based on 
objective demonstration of repetitive 
motion of the right ankle and right knee, 
the examiner should express an opinion as 
to whether pain significantly limits 
functional ability during flare ups or 
when the right ankle and right knee are 
used repeatedly over a period of time and, 
if feasible, this determination also 
should be portrayed, if feasible in terms 
of the degree of additional range of 
motion loss due to pain on use during 
flare ups.  The examiner should comment on 
whether the Veteran has ankylosis of the 
right ankle and right knee joints.  The 
examiner should determine whether there is 
lateral instability or recurrent 
subluxation of the right knee; and if so, 
this determination should be expressed in 
terms of slight, moderate, or severe 
impairment due to either a finding of 
lateral instability or recurrent 
subluxation.  The examiner should also 
determine whether there is any deformity 
of the right ankle; and if so, this 
determination should be expressed in terms 
of moderate or marked impairment due to 
deformity of the right ankle.  A complete 
rationale should be given for all opinions 
and conclusions.

2.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


